Citation Nr: 1402832	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a stroke, and/or a stroke disability, to include as secondary to service-connected post-operative perirectal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran requested a travel Board hearing in connection with the current claim.  The Veteran subsequently withdrew his request for a travel Board hearing in August 2009.

In January 2010, the Veteran testified before a Decision Review Officer (DRO) in Montgomery, Alabama.  A transcript of that hearing is of record.

In September 2011 the Board remanded the claim for further development. 

In August 2013 the Board requested an opinion from a medical expert at the Veterans Health Administration (VHA).  Thereafter, a medical expert opinion, dated in September 2013, was obtained.  In October 2013, VA provided the Veteran and his representative with a copy of the medical opinion, and informed him that he had 60 days to review the medical opinion and provide VA with any additional evidence or argument.  In October 2013, the Veteran checked a box on a "Medical Opinion Response Form" indicating "I am submitting the enclosed argument and/or evidence" and that and he did not waive RO consideration of such new evidence.  However, no additional argument or evidence was submitted by the Veteran; thus, remand for AOJ adjudication is not necessary.  In addition, in its December 2013 appellant's brief in response to the medical expert opinion, the accredited representative did not submit additional evidence or request AOJ adjudication, but instead, requested that the Board take action.  Based on the foregoing, the Board finds that it may properly adjudicate the Veteran's claim at this time.

The issues of entitlement to service connection for right hydrocele, to include as secondary to service-connected post-operative perirectal cyst, and entitlement to dependency allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for perirectal, cyst, post-operative.

2.  The Veteran had a stroke in 2003, more than 26 years after separation from service.

3.  The most probative competent evidence of record is against a finding that the Veteran's stroke was causally related to, or aggravated by, service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke, and/or a stroke disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2004.  The notice was deficient in that it did not inform the Veteran of the criteria for assignment of an effective date and disability rating.  However, in the decision below, the Board denies the Veteran's claim for service connection; thus, there has been no prejudice to the Veteran as a result of this omission.  

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), VA and private medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of the claim.  The appellant was afforded VA medical examinations in September 2005 and October 2011.  In addition, as noted above, a medical expert opinion dated in September 2013 was obtained.

The Board finds that an adequate opinion has been obtained.  The opinions are predicated on a review of the claims file.  The opinions provide sufficient rationale upon which the Board may adjudicate the issue.  

Although in the August 2013 request for a medical opinion the Board asked that the medical expert comment on the opinions of prior examiners, as the expert's opinion is in agreement with the opinions expressed in the September 2005 and October 2011 examination reports (and additionally provided an opinion regarding whether the Veteran's stroke was aggravated by his rectal surgery or post-operative cyst), it would serve no useful purpose for the expert to specifically state such agreement.  Therefore, there has been substantial compliance with the Board's request.  Cf. Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board notes that the Veteran had approximately 72 days of active service, which is less than the minimum 90 day requirement for application of 38 C.F.R. § 3.307 and 3.309; thus, those regulations do not apply to the Veteran.  See Robinson v. Brown, 9 Vet. App. 398 (1996).

The Veteran avers that he has residuals of a stroke, and/or a stroke disability, secondary to a post-operative perirectal cyst.  An essential element of a claim for service connection is evidence of a current disability.  A September 2005 VA examination report reflects a diagnosis of "old stroke with residuals of right upper and lower extremity weakness."  Thus, this element has been met. 
 
A second essential element for service connection under 38 C.F.R. § 3.310, is competent credible evidence that the claimed disability is causally related to, or aggravated by, a service-connected disability.  The Board finds, as discussed in further detail below, that this element has not been met. 

The Veteran's only service-connected disability is a post-operative perirectal cyst disability.  The Veteran had four surgeries for this between 1976 and 2001.  (See January 2005 VA examination report.)  The Veteran testified at the January 2010 DRO hearing that doctors have told him that his nerves were damaged due to his perirectal cyst surgeries.  (A May 2003 VA clinical record reflects fecal incontinence due to nerve damage for a pilonidal cyst.)  The Veteran contends that this nerve damage is the cause of his stroke; however, he also admitted that his current doctor has not indicated that his stroke was causally related to his surgeries.  (See DRO hearing transcript, pages 2 and 3.)

In February 2003, the Veteran sought treatment for numbness in the right upper extremity and loss of balance.  Neurological examination revealed facial asymmetry and the Veteran was noted to be mildly dysarthric with a decrease in speech with occasional difficulty in getting his words out.  The impression was right upper extremity numbness and to rule out etiology such as cerebrovascular disease versus demyelination diseases.  In August 2003, the Veteran sought treatment for cerebrovascular disease.  It was noted that he felt as though his right arm was getting intermittently weak and that he occasionally drops things.  The impression was cerebrovascular disease and paresthesias.  In July 2004, the Veteran sought treatment for re-occurrence of right sided weakness with an increase in slurred speech.  It was noted that the Veteran was concerned because these same symptoms presented before his stroke.  A treatment note from August 2004 indicates that the Veteran had a history of a left cerebral stroke in 2003 and was presently diagnosed with facial asymmetry and right upper extremity numbness and weakness.

The Veteran was afforded a VA examination in September 2005.  The VA examiner considered the Veteran's contention that his stoke was secondary to his perirectal cyst.  The examiner also considered that the Veteran's perirectal cyst was initially operated on in 1976, and most recently in 2001.  He also considered that the Veteran had his stroke in 2003 or 2004.  The examiner opined that Veteran's stroke was not caused by, or a result of, his perirectal cyst surgery.  The examiner stated that medical literature was reviewed and no literature could be found that indicated perirectal cyst surgery could be an etiology of a stroke.  

The Veteran was afforded another VA examination in October 2011.  The examiner noted that the Veteran had a stroke in 2003, which resulted in slurred speech and right hemiparesis.  The examiner also noted that the Veteran had had a total of four perirectal surgeries.  The examiner provided a discussion of strokes, and opined, in pertinent part, as follows:

A stroke happens when blood flow to a part of the brain stops. A stroke is sometimes called a "brain attack." . . . High blood pressure is the number one risk factor for strokes.  The other major risk factors are:
      Atrial fibrillation
      Diabetes
      Family history of stroke
      High cholesterol
      Increasing age, especially after age 55
      Race (black people are more likely to die of a stroke)

People who have heart disease or poor blood flow in their legs caused by narrowed arteries are also more likely to have a stroke.  The chance of stroke is higher in people who live an unhealthy lifestyle by:
      Being overweight or obese
      Drinking heavily
      Eating too much fat or salt
      Smoking
      Taking cocaine or other illegal drugs

There is no documentation sufficient enough to associate the Veteran's CVA [cerebrovascular accident] with his previous rectal surgeries.  In light of the fact that the Veteran has a negative history of Hypertension, it is likely that the other risk factors of smoking, alcohol or cocaine abuse can be the culprit behind the Veteran's CVA.

The examiner also opined that the Veteran's stroke was less likely than not caused by service and noted that there was no documentation of a stroke in the STRs.   

A September 2013 VA medical expert opinion is also associated with the claims file.  It reflects the opinion of the expert, a neurology physician, that: 

There is no scientific evidence to link rectal surgery to a stroke that happened more than 20 years later.  The rectal surgery and the post-operative perirectal cyst cannot be considered the cause of a stroke or an aggravating factor of a stroke.  I am not aware of any literature or medical evidence that would substantiate this claim.

The expert also opined that the Veteran's smoking, alcohol, and cocaine abuse were stroke risk factors and provide a much more plausible explanation for his stroke.  Finally the expert stated:

There was no documentation in the service treatment records of the Veteran having a stroke at that time, therefore the stroke did not have the onset while the patient was in the service. . . .  In conclusion, I do not believe that the Veteran's stroke was caused or aggravated or causally related to his military service or to his service-connected post-operative perirectal cyst.

Associated with the expert's opinion, was the opinion of a different VA physician who concurred with the expert's opinion.  

Although the expert only specifically noted the one surgery in the 1970s, the three clinical opinions, taken together, are against a finding that the Veteran's stroke was causally related to, or aggravated by, service or a service-connected disability, to include the multiple surgeries.  (e.g. The September 2005 opinion considered all the Veterans surgeries.)  The clinical opinions are supported by the clinical records which reflect that the Veteran did have a history of alcohol abuse, cocaine use, and smoking.  (A March 2011 VA "smoking cessation" record reflects that the Veteran had a history of smoking since age 16 and continues smoking at the level of 1 pack per day.  A January 2006 VA mental health clinical record reflects that the Veteran had previously had a drinking problem, was in recovery, and goes to Alcoholics Anonymous and Narcotics Anonymous.  It was noted that he had last used cocaine in 1999.)  The opinions are also supported by the Veteran's STRs which are negative for complaints of, or treatment for, a stroke.  

The Board has also reviewed the SSA records but finds that they do not provide competent probative evidence to support the Veteran's contention.

In addition, although the Veteran contends that his stroke was due to a service-connected disability, the Board has also considered whether service connection is warranted on a direct incurrence basis.  The evidence, as noted above, is against such a finding.   

While the Veteran may believe that his stroke was due to his service-connected disability, the Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of blood flow, clots, and the brain.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the Veteran had a stroke more than 26 years after separation from service and the clinical evidence is against a finding that it is causally related to, or aggravated by, service or a service-connected disability.  The Board finds that service connection for a stroke disability and/or residuals of a stroke is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for residuals of a stroke, and/or a stroke disability, to include as secondary to service-connected post-operative perirectal cyst, is denied.



______________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


